DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 22 September 2021.
Claims 2-21 are pending. Claims 2, 9, and 16 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 8095530, patented 10 January 2012) and further in view of Glass et al. (US 6253204, patented 26 June 2001) and further in view of Yang et al. (US 2004/0070606, published 15 April 2004, hereafter Yang).
As per independent claim 2, Lloyd, which is analogous to the claimed invention because it is directed toward identifying link affixes, discloses a method performed by data processing apparatus, the method comprising:
	identifying a plurality of application links that have a same prefix pattern, each application link being a link to an application (column 4, line 47- column 6, line 18)
	Lloyd fails to specifically disclose 
	obtaining, for each application link in the plurality of application link, data indicating presentation durations for application content linked to by the application link
	determining, based on a distribution of the presentation durations for the plurality of application links, whether application links are broken or working
generating and providing a notification that application links are broken
However, Glass, which is analogous to the claimed invention because it is directed toward identifying broken links, discloses:
obtaining, for each application link in the plurality of application link, data indicating presentation durations for application content linked to by the application link (Figures 3 and 14; column 4, line 56- column 5, line 20)
determining, based on a distribution of the presentation durations for the plurality of application links having a prefix pattern (column 4, line 47- column 6, line 18), whether application links are broken or working (Figure 3; column 4, line 56- column 5, line 20)
generating and providing a notification that application links are broken (Figure 3, item 340; Figure 5; column 5, lines 36-62)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Glass with Lloyd, with a reasonable expectation of success, as it would have enabled for identifying common affixes of pages having broken links. This would have enabled identifying if all pages associated with a site are broken/functional, thereby conserving processing power and network resources required to individually check each link individually.
Lloyd fails to specifically disclose:
data indicating a plurality of presentation durations for which application content was presented at client devices in response to the navigation to the page
determining  whether the link is broken based upon distribution comprising a plurality of different non-zero presentation durations
However, Yang, which is analogous to the claimed invention because it is directed toward identifying broken links, discloses:
data indicating a plurality of presentation durations for which application content was presented at client devices in response to the navigation to the page (paragraphs 0028-0029: Here, the status code for determining broken or active links based upon visit duration)
determining  whether the link is broken based upon distribution comprising a plurality of different non-zero presentation durations (Figure 6; paragraph 0036: Here, broken links are identified based upon the visit sessions)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Yang with Lloyd, with a reasonable expectation of success, as it would have enabled a user to identify broken links based upon display durations. This would have enabled a user to avoid navigating to broken links, thereby providing a significant time savings to the user. 
As per dependent claim 3, Lloyd, Glass, and Yang disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Lloyd discloses:
receiving data specifying a set of application links (column 4, line 47- column 6, line 18)
determining that each application link in the plurality of application links has a same string of characters that includes at least a specified number of characters (column 4, line 47- column 6, line 18)
in response to determining that each application link in the plurality of application links has a same string of characters that includes at least a specified number of characters, determining that the plurality of application links have the same prefix pattern (column 4, line 47- column 6, line 18)
As per dependent claim 4, Lloyd and Glass disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Lloyd discloses:
a first application link in the plurality of application links has a first set of one or more characters that follow the prefix pattern (column 4, line 47- column 6, line 18)
a second application link in the plurality of application links has a second set of one or more characters that follow the prefix pattern (column 4, line 47- column 6, line 18)
the first set of one or more characters is different from the second set of one or more characters (column 4, line 47- column 6, line 18)
As per dependent claim 5, Lloyd and Glass disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Lloyd fails to specifically disclose determining, based on a distribution of the presentation durations for the plurality of application links, whether application links having the prefix pattern are broken or working comprises providing the distribution of the presentation durations as input to a machine learning model that is trained to classify application links as broken or working based on distributions of presentation durations.
However, the examiner takes official notice that providing a machine learning model with data in order to train a machine learning model was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have provided a machine learning model for identifying broken links, as taught by Lloyd-Glass, with a reasonable expectation of success, as it would have enabled for classifying links as working/broken based upon similar links. This would have allowed for an evolving determination of working/broken links, thereby allowing for more accurate results.
With respect to claims 9-12, the applicant discloses the limitations substantially similar to those in claims 2-5, respectively. Claims 9-12 are similarly rejected.
With respect to claims 16-19, the applicant discloses the limitations substantially similar to those in claims 2-5, respectively. Claims 16-19 are similarly rejected.

Claims 7-8, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd and Glass and further in view of Phillips et al. (US 2008/0052629, published 28 February 2008, hereafter Phillips).
As per dependent claim 7, Lloyd and Glass disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Lloyd fails to specifically disclose wherein each presentation duration indicates how long application content linked to by an application link was presented following a user interaction with the application link. However, Phillips, which is analogous art to the claimed invention because it is directed toward classifying pages based upon display durations, discloses wherein each presentation duration indicates how long application content linked to by an application link was presented following a user interaction with the application link (Figure 2; paragraphs 0081-0082). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Phillips with Lloyd, with a reasonable expectation of success, as it would have allowed for classifying pages based upon display duration. This would have allowed for determining whether the contents of the page are displayed to a user.
As per dependent claim 8, Lloyd and Glass disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Lloyd fails to specifically disclose:
assigning each presentation duration to a duration group of a set of duration groups based on a magnitude of the presentation duration, each duration group being for a range of durations and including the presentation durations for the plurality of application links that are within the range of durations for the duration group
classifying the application links as broken or working based on a presentation duration pattern defined by a number of presentation durations assigned to each duration group
However, Phillips, which is analogous art to the claimed invention because it is directed toward classifying pages based upon display durations, discloses:
assigning each presentation duration to a duration group of a set of duration groups based on a magnitude of the presentation duration, each duration group being for a range of durations and including the presentation durations for the plurality of application links that are within the range of durations for the duration group (Figure 2; paragraphs 0081-0082)
classifying the application links as broken or working based on a presentation duration pattern defined by a number of presentation durations assigned to each duration group (Figure 2; paragraphs 0081-0082)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Phillips with Lloyd, with a reasonable expectation of success, as it would have allowed for classifying pages based upon display duration. This would have allowed for determining whether the contents of the page are displayed to a user.
With respect to claims 14-15, the applicant discloses the limitations substantially similar to those in claims 7-8, respectively. Claims 14-15 are similarly rejected.
With respect to claim 21, the applicant discloses the limitations substantially similar to those in claim 7. Claim 21 are similarly rejected.

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lloyd, Glass, and Yang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144